Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


3.	Claims 9- 20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3- 7, 10 and 12-13 of U.S. Patent No. 9,564,978 in view of Yoon et al. (US Patent Number 2008/0055954).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Claim 9 of instant application, claims 3 , 4 and 10 of patent 9,564,978  disclose a method in a user equipment (UE) for providing channel state feedback, the method comprising: receiving configuration information comprising a set of triggers; receiving a first uplink grant comprising a first trigger from the set of triggers for sending a first channel state feedback report;  generating the first channel state feedback report based on the first trigger indicated by the first uplink grant, wherein the first channel state feedback report is  associated with a first bandwidth;  sending the first channel state feedback report;  receiving a second uplink grant comprising a second trigger from the set of triggers for sending a second channel state feedback report;  generating the second channel state feedback report based on the second trigger indicated by the second uplink grant, wherein the second channel state feedback report is associated with second bandwidth amount , wherein the first  bandwidth is different than the second  bandwidth;  and sending the second channel state feedback report.( see claims 3, 4 and 10).

It would have been obvious to modify claims 1, 3 and 5 of application 16/601,691 to include the limitation of trigger sets and channel stat feedback report is associated with different bandwidths taught by Yoon et al. because the channel quality information indicator represents channel quality information report is determined, the channel quality information is generated by measuring the radio channel quality for communicating with the base station, (see [0014]).
Claims 10 and 14 of instant application, claim 7 of patent 9,564,978 discloses wherein the second bandwith or the second bandwidth corresponds to a portion of downlink transmission bandwidth of the UE. (see claim 7) .
In addition, claim 7 of 9,564,978 is more specific than claim 10 and 14 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claims 11 and 15 of instant application, claim 3 of patent 9,564,978 discloses wherein the first channel state feedback report or the second channel state feedback report comprises at least a channel quality indication (CQI) report. (see claim 3).
In addition, claim 3 of 9,564,978 is more specific than claim 11 and 15 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claims 12 and 16 of instant application, claim 12 of patent 9,564,978 discloses further comprising: receiving a third uplink grant comprising a third trigger  from the set of triggers for sending a third channel state feedback report;  generating the third channel state feedback report based on the third trigger received in  the third uplink grant, wherein the third channel state feedback report  is associated with a third bandwidth, wherein the third bandwidth is different than each of the first bandwidth  and the second bandwidth;  and sending the third channel state feedback report. (see claim 12).
In addition, claim 12 of 9,564,978 is more specific than claim 12 and 16 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claim 13 of instant application, claim 5, 6 and 13 of patent 9,564,978 discloses a user equipment (UE) comprising: a receiver configured to;
receiving configuration information comprising a set of triggers; and
 receive a first uplink grant comprising a first trigger from the set of triggers  for sending a first channel state feedback report;  a processor configured to generate the 
In addition, claim 5, 6 and 13 of 9,564,978 is more specific than claim 13 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claims 17 and 19 of instant application, claim 15 of patent 9,564,978 discloses wherein the configuration information is received using a radio resource control (RRC) message(see claim 5).
Claims 18 and 20 of instant application, claim 5 of patent 9,564,978 discloses wherein the first channel state feedback report comprises a first amount of feedback and the second channel state feedback report comprises a second amount of feedback, wherein the first amount of feedback is different than the second amount of feedback (see claim 5).
In addition, claim 5 of 9,564,978 is more specific than claim 5 of present application. Conflicting claims in the instant application are not patentably distinct .

4.	Claims 9- 20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-8, 10 and 12 of U.S. Patent No. 10,506,628 in view of Yoon et al. (US Patent Number 2008/0055954).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Claim 9 of instant application, claims 1 , 3 and 5 of patent 10,506,628 disclose disclose a method in a user equipment (UE) for providing channel state feedback, the method comprising: receiving configuration information comprising a set of triggers; receiving a first uplink grant comprising a first trigger from the set of triggers for sending a first channel state feedback report;  generating the first channel state feedback report based on the first trigger indicated by the first uplink grant, wherein the first channel state feedback report is associated with a first bandwidth;  sending the first channel state feedback report;  receiving a second uplink grant comprising a second trigger from the set of triggers for sending a second channel state feedback report;  generating the second channel state feedback report based on the second trigger indicated by the second uplink grant, wherein the second channel state feedback report is associated with second bandwidth amount , wherein the first  bandwidth is different than the second  bandwidth;  and sending the second channel state feedback report. (see claims 1, 3 and 5).
Yoon et al. teaches a first trigger from the set of triggers, wherein the first channel state feedback report is associated with a first bandwidth; the second channel state 
It would have been obvious to modify claims 1, 3 and 5 of application 16/601,691 to include the limitation of trigger sets and channel stat feedback report is associated with different bandwidths taught by Yoon et al. because the channel quality information indicator represents channel quality information report is determined, the channel quality information is generated by measuring the radio channel quality for communicating with the base station, (see [0014]).

Claims 10 and 14 of instant application, claim 5 of patent 10,506,628 discloses wherein the second bandwith or the second bandwidth corresponds to a portion of downlink transmission bandwidth of the UE. (see claim 5) .
In addition, claim 5 of 10,506,628 is more specific than claim 10 and 14 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claims 11 and 15 of instant application, claim 1 of patent 10,506,628 discloses wherein the first channel state feedback report or the second channel state feedback report comprises at least a channel quality indication (CQI) report. (see claim 1).

Claims 12 and 16 of instant application, claim 4 of patent 10,506,628 discloses further comprising: receiving a third uplink grant comprising a third trigger  from the set of triggers for sending a third channel state feedback report;  generating the third channel state feedback report based on the third trigger received in  the third uplink grant, wherein the third channel state feedback report  is associated with a third bandwidth, wherein the third bandwidth is different than each of the first bandwidth  and the second bandwidth;  and sending the third channel state feedback report. (see claim 4).
In addition, claim 4 of 10,506,628 is more specific than claim 12 and 16 of present application. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claim 13 of instant application, claims 6, 8 and 10 of patent 10,506,628 discloses a user equipment (UE) comprising: a receiver configured to;
receiving configuration information comprising a set of triggers; and
 receive a first uplink grant comprising a first trigger from the set of triggers  for sending a first channel state feedback report;  a processor configured to generate the first channel state feedback report based on  the first trigger indicated by the first uplink grant, wherein the first channel state feedback report is associated with a first bandwidth;  a transmitter configured to send the first channel state feedback report;  the 
In addition, claims 6, 8 and 10 of 10,506,628 is more specific than claim 13 of present application. Claim 13 is a method in just the user equipment perspective. Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.
Claims 17 and 19 of instant application, claim 6 of patent 10,506,628 discloses wherein the configuration information is received using a radio resource control (RRC) message(see claim 6).
Claims 18 and 20 of instant application, claim 6 of patent 10,506,628 discloses wherein the first channel state feedback report comprises a first amount of feedback and the second channel state feedback report comprises a second amount of feedback, wherein the first amount of feedback is different than the second amount of feedback (see claim 6).
Allowable Subject Matter
5.	Claims 9-20 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s), set forth in this Office action.


6.	The following is a statement of reasons for the indication of allowable subject matter: 

7.	Claims 9 and 13 are indicated allowable because the closest prior art, Yoon et al.  (US Patent Application Publication 2008/0055954), fails to anticipate or render obvious the concept of a channel state feedback procedure, where a UE  receives different triggers from a base station for different amounts of channel quality indication (CQI), in combination with all other limitations in the claim (s) as defined by applicant.
Yoon et al.  discloses that a method and device for requesting and reporting channel quality information in a mobile communication system, but does not has different triggers for different CQI amounts.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        September 14, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462